Citation Nr: 0408753	
Decision Date: 04/05/04    Archive Date: 04/16/04

DOCKET NO.  03-02 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for ulcer 
disease.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs

ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to March 
1946.

In a rating decision dated in January 1961, the Regional 
Office (RO) denied the veteran's claims for service 
connection for lumbosacral strain and duodenal ulcer.  He was 
notified of this decision and of his right to appeal by a 
letter dated later that month, but a timely appeal was not 
received.  Recently, the veteran sought to reopen his claim 
for service connection for a back disability and for ulcer 
disease.  By rating action dated in August 2002, the RO 
concluded that the additional evidence was not new and 
material, and his claims for service connection for a back 
disability and ulcer disease remained denied.  In addition, 
the RO denied service connection for bilateral hearing loss 
and tinnitus, as well as the veteran's claim for a total 
rating based on individual unemployability due to service-
connected disability.  He has appealed these determinations 
to the Board of Veterans' Appeals (Board).

The record discloses that the veteran was scheduled to 
testify at a hearing before a Veterans Law Judge of the Board 
in September 2003, but he failed to report for the hearing.  


FINDINGS OF FACT

1.  By rating decision dated in January 1961, the RO denied 
service connection for a back disability and ulcer disease.   
He was notified of this decision and of his right to appeal, 
but a timely appeal was not filed.

2.  The evidence added to the record since the January 1961 
determination is cumulative of the evidence previously 
considered and does not show that the veteran's back 
disability was present in service or that arthritis was shown 
within one year of the veteran's discharge from service.

3.  The evidence added to the record since the January 1961 
determination is cumulative of the evidence previously 
considered and does not show that the veteran's ulcer disease 
is of service origin.

4.  Bilateral hearing loss was initially documented many 
years after service, and has not been shown by competent 
evidence to be etiologically related to service.

5.  Tinnitus was first demonstrated many years after service, 
and there is no competent medical evidence that establishes 
that it is related to service.

6.  The veteran's only service-connected disability is post-
traumatic stress disorder (PTSD), evaluated as 30 percent 
disabling.

7.  The veteran, who completed medical school, last worked as 
a physician in 1983.

8.  It has not been shown by competent evidence that his 
service-connected PTSD is so severe as to prevent him from 
engaging in substantially gainful employment consistent with 
his education and occupational experience as a physician.


CONCLUSIONS OF LAW

1.  The RO's decision of January 1961, which denied service 
connection for a back disability, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2003).

2.  The evidence received since the January 1961 rating 
decision is not new and material to reopen the veteran's 
claim for service connection for a back disability.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2003).

3.  The RO's decision of January 1961, which denied service 
connection for ulcer disease, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2003).

4.  The evidence received since the January 1961 rating 
decision is not new and material to reopen the veteran's 
claim for service connection for ulcer disease.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2003).

5.  Bilateral hearing loss disability was not incurred in or 
aggravated by active service, nor may sensorineural hearing 
loss be presumed to have been so incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).

6.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).

7.  A total rating based on individual unemployability due to 
service-connected disability is not warranted.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)).  
This new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 
5102 and 5103 (West. 2002).  In this regard, VA will inform 
the veteran of which information and evidence, if any, that 
he is to provide and which information and evidence, if any, 
VA will attempt to obtain on his behalf.  VA will also 
request that the veteran provide any evidence in his 
possession that pertains to the claim.  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  VCAA, § 3(a), 114 Stat. 2096, 
2097-98 (2000).  See 38 U.S.C.A. § 5103A.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

In the present case, a substantially complete application was 
received on May 22, 2002.  Thereafter, in a rating decision 
dated in August 2002, that issues were denied.  Only after 
that rating action was promulgated did the AOJ, on July 25, 
2003, provide notice to the claimant regarding what 
information and evidence is needed to substantiate the 
claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his or her possession that pertains to the 
claims.  

Since the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claims, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

To find otherwise would require the Board to remand every 
case for the purpose of having the AOJ provide a pre-initial 
adjudication notice.  The only way the AOJ could provide such 
a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would not 
be a reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant on July 25, 2003 
was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the veteran stated that he had 
no additional medical evidence to submit and that the VA 
could proceed with the adjudication of his appeal.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his or her claim, and to 
respond to VA notices. 

Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  See VAOPGCPREC 01-2004.

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to her or his claim.  In this regard, the Board 
notes that the statement of the case issued in January 2003 
set out the requirements of the VCAA, including the 
provisions of 38 C.F.R. § 3.159(b)(1).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  As noted previously, the veteran has 
specifically indicated that there he has no additional 
evidence to submit.

With respect to notice, November 2002 and July 2003 VA 
letters to the veteran informed him of the evidence necessary 
to substantiate his claims, as well as VA development 
activity.  As such, VA's duty to notify has been met.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran was advised in the earlier letter that if he did not 
respond to the letter, the VA would wait 30 days from the 
date of the letter and then make a decision based on the 
evidence of record.  The more recent letter informed the 
veteran that he could take longer than 30 days to send in 
additional information, but he should try to make sure that 
the VA received it within one year of the first letter sent 
to him concerning what evidence he needed to support his 
claim.  See Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  The Board 
observes that a recently enacted law permits the VA to render 
a decision prior to the expiration of the time period the 
veteran was given to submit additional evidence.  See 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003).

With regard to the duty to assist, the record contains the 
veteran's service medical records, as well as reports of post 
service private medical treatment.  The veteran has been 
afforded the opportunity for a personal hearing on appeal.  
The Board has carefully reviewed the veteran's statements and 
concludes that he has not identified any additional pertinent 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claims.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claims.  Essentially, 
all available evidence that could substantiate the claim has 
been obtained.  There is no indication in the file that there 
are additional relevant records that have not yet been 
obtained.  In a statement received in July 2003, the veteran 
indicated that he did not have additional medical evidence 
and that the VA could process his appeal.  Accordingly, the 
Board will adjudicate this claim based on the current 
evidence of record.

	I.  New and material evidence 

The "old" evidence

Mild scoliosis of the lower dorsal spine was noted on the 
entrance examination in November 1943.  There were no 
sequelae and it was considered non-disqualifying.  It was 
reported that scoliosis was first noted when the veteran was 
twelve years old and had always remained the same.  
Reportedly, it had never caused any symptoms or disability.  
An X-ray study revealed that the lumbosacral spine was 
normal.  The service medical records show that an upper 
gastrointestinal series was performed in April 1944.  The 
report indicates that the clinical diagnosis was peptic 
ulcer.  The upper gastrointestinal series disclosed that the 
stomach was normal in size, shape and position.  Peristalsis 
was active.  The duodenal bulb was somewhat spastic.  There 
was no evidence of ulceration.  On the separation examination 
in February 1946, the abdominal wall and viscera and the 
bones and joints were evaluated as normal.  

The veteran was afforded a gastrointestinal and orthopedic 
examination by the VA in December 1960.  He related that his 
main trouble was his back.  He did not recall any definite 
injury, but stated that the back condition was found when he 
was in service.  He noted that the pain became so disabling 
that he went to a physician who found spondylolisthesis at 
L5.  A spinal fusion was performed.  The veteran also 
reported that he had experienced stomach trouble prior to 
service.  He claimed that once or twice a year, he would have 
four to eight weeks of severe stomach pain.  He controlled 
the stomach pain with diet and medication.  Following an 
examination, the diagnoses were chronic duodenal ulcer, 
inactive; spondylolisthesis L5, with chronic lumbosacral 
strain and chronic traumatic arthritis; residuals of spinal 
fusion, D12 through L2; and compression fracture of L1, old.

The January 1961 rating decision 

By rating action dated in January 1961, the RO denied the 
veteran's claims for service connection for duodenal ulcer 
and a back disability.  

The additional evidence 

The veteran sought to reopen his claims for service 
connection for ulcer disease and a back disability in April 
2002.

Private medical records were received in March 2002.  The 
veteran was admitted to a private hospital in December 1963 
for blood loss following an active hemorrhage by an active 
duodenal ulcer.  It was reported that he had been in good 
health until earlier that month, when he began to have 
abdominal distress.  A history of an active duodenal ulcer in 
the past was reported.  It was indicated that the veteran had 
not had surgery for his ulcer.  The impression was actively 
bleeding duodenal ulcer.

The veteran was again admitted to a private hospital in March 
1964.  It was noted that he had had a duodenal ulcer for 
about the previous 25 years.  It was also reported that he 
had undergone a spinal fusion twelve years earlier.  A 
subtotal gastric resection was performed during the 
hospitalization.  

During a VA psychiatric examination in June 2002, the veteran 
related that he had been diagnosed with duodenal ulcer while 
in service.  He also noted that he had chronic back pain that 
caused his early retirement secondary to jumping in and out 
of armored personnel carriers in service and hiking.  

In November 2002, the veteran provided the name of the 
facility where he asserts that spinal fusion surgery was 
performed in 1953.  The RO attempted to contact that 
hospital, but no response was received.

Analysis

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed, except as 
provided by 38 U.S.C.A. § 5108, which indicates that "[i]f 
new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

Service connection may be granted for a disability if it is 
shown that it is due to disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
ulcer disease or arthritis becomes manifest to a degree of 10 
percent or more within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

The additional evidence consists primarily of the veteran's 
statements and private medical records dated in 1963 and 
1964.  The March 1964 hospital report suggests that the 
veteran's ulcer had been present prior to service.  This is 
consistent with the veteran's history that he related at the 
time of the December 1960 VA examination.  There is no other 
evidence to support this conclusion.  Although the additional 
records show that he received treatment for an active ulcer 
in 1963 and 1964, there is no objective evidence to establish 
that an ulcer either increased in severity during service, or 
was documented during service or within one year thereafter.  
The evidence of record merely reflects treatment for an ulcer 
many years after service.  There is no clinical evidence to 
link the ulcer to any incident in service.  Further, the 
additional evidence does not raise a reasonable possibility 
of substantiating the claim.  The Board concludes, therefore, 
that the evidence is not new and material, and the claim for 
service connection for ulcer disease is not reopened.

Similarly, the additional evidence with respect to the claim 
for service connection for a back disability consists of the 
veteran's statements and the history reported when he was 
hospitalized for his ulcer in 1964.  At that time, it was 
indicated that he had undergone spinal surgery in 1951.  The 
Board acknowledges that the veteran has described having 
episodes of back problems during service.  However, there is 
no evidence in the service medical records to support this 
allegation.  As noted above, the separation examination did 
not show any abnormality of the spine.  The evidence added to 
the record since the January 1961 determination of the RO 
merely shows that the veteran underwent spinal surgery 
approximately seven years after his separation from service.  
There is no clinical evidence to support a conclusion that 
any back disability was present in service or that arthritis 
was documented within one year of the veteran's discharge 
from service.  Accordingly, the additional evidence does not 
raise a reasonable possibility of substantiating the claim.  
The Board concludes, therefore, that the evidence is not new 
and material, and the claim for service connection for a back 
disability is not reopened.

	II.  Service connection for bilateral hearing loss and 
tinnitus 

Factual background

The service medical records are negative for complaints or 
findings pertaining to hearing loss or tinnitus.  The 
veteran's ears were normal on the separation examination in 
February 1946.  A whispered voice hearing test was 15/15 in 
each ear.

The veteran's discharge certificate discloses that his 
military occupational specialties were medical officer, 
general duty and medical unit commander.  

A VA general medical examination was conducted in December 
1960.  The veteran did not report any complaints concerning 
his ears.  A clinical examination of the ears was normal.  No 
pertinent diagnosis was made.

In a statement dated in March 2002, a private physician 
related that he had known the veteran since 1969, at which 
time he had a noticeable hearing loss.  The examiner added 
that the veteran frequently had painful ears with ringing and 
loss of hearing that dated to service.  He noted that the 
most recent hearing test, conducted in 1994, showed that the 
veteran had a significant sensorineural hearing loss in each 
ear.  He added that tinnitus was the result of the high 
frequency hearing loss.  

The veteran was afforded a VA audiometric examination in June 
2002.  The veteran reported that his only noise exposure was 
as a physician during combat when he was in service.  He 
admitted to a hearing problem from gunfire in 1944 and that 
he subsequently experienced a gradual hearing loss.  He 
related that constant bilateral tinnitus had been noted when 
the hearing loss was first noticed in 1944.  Following 
audiometric tests, the examiner concluded that the veteran's 
hearing loss configuration was not usually associated with a 
history of only noise exposure.  The examiner noted that the 
veteran's tinnitus was constant and bilateral.  

On VA psychiatric examination in June 2002, the veteran 
reported decreased hearing acuity bilaterally with tinnitus, 
secondary to gunfire, mortar blast and other traumatic 
injuries to his hearing.

During the VA psychiatric examination in December 2002, the 
veteran alleged that his hearing problems started in 1944 and 
that on several occasions, he could not hear for an hour or 
more.  He claimed that this hearing was gradually getting 
worse.  

Analysis 

Service connection may be granted for a disability if it is 
shown that it is due to disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, 
sensorineural hearing loss becomes manifest to a degree of 10 
percent or more within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 
C.F.R. §§ 3.307, 3.309.

The service medical records are negative for complaints or 
findings concerning a hearing loss or tinnitus.  The first 
indication that the veteran had a hearing loss is contained 
in the March 2002 letter from a private physician who 
indicated that he was aware that the veteran had a hearing 
loss in 1969.  The examiner stated that the veteran had 
tinnitus and a hearing loss that dated to his military 
service.  Clearly, this opinion was based on the history 
reported by the veteran.  

Although following the VA examination in June 2002, the 
veteran reported that his only noise exposure occurred during 
service, there is no indication in the record to support his 
claim.  As noted above, the veteran was a physician in 
service.  There is nothing in the record that suggests that 
he had any noise exposure in that military occupational 
specialty.  The veteran has argued that as a physician his 
medical expertise should be considered and he should be 
competent to form an opinion regarding the etiology of his 
disability.  The Board notes that the United States Court of 
Appeals for Veterans Claims (Court) has held that a medical 
professional is not competent to opine as to matters outside 
the scope of his or her expertise.  LeShore v.Brown, 8 Vet. 
App. 406 (1995).  The fact remains, however, that he was a 
surgeon, and there is no evidence to suggest that he had any 
specialized knowledge pertaining to hearing loss.  To the 
extent that the private physician in March 2002 wrote that 
the veteran's hearing loss and tinnitus are related to 
service, it is apparent that this opinion was predicated on 
the history reported by the veteran.  As the Board is not 
bound to accept medical conclusions that are based on a 
history supplied by the veteran, where the history is 
unsupported by the medical evidence, Black v. Brown, 5 Vet. 
App. 177, 180 (1993), the Board does not have to accept that 
portion of the diagnoses.  See also Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).  It must be noted that, based on the 
findings of the VA examination in June 2002, it was concluded 
that the veteran's hearing loss was not due to noise 
exposure.  Thus, the Board finds that the weight of the 
evidence is against the claim for service connection for 
bilateral hearing loss or tinnitus.  


	III.  A total rating based on individual unemployability 
due to service-connected disability 

Factual background

VA Form 21-8940 was received in May 2002.  The veteran 
indicated that he had last worked in 1983, and that he was a 
physician.  He noted that he had completed medical school.  
He stated that he had retired in 1983 due to deafness and 
back pain.

On VA psychiatric examination in June 2002, the veteran again 
indicated that he had retired about twenty years earlier due 
to back pain.  A mental status evaluation revealed that he 
was depressed and tearful.  He described combat related 
nightmares every three to four months.  He stated that his 
sleep was often restless, and that he would wake up sweaty, 
panicky and short of breath.  He claimed that he had 
decreased concentration and decreased short-term memory.  He 
alleged that he was forgetful.  He related that he had 
intrusive thoughts and visual memories of combat daily.  The 
veteran was resentful about people who did not go to the war 
and should have. He maintained that he was easily startled 
with sudden loud noises.  The Axis I diagnoses were PTSD, 
mild to moderate and major depression disorder, moderate, 
without psychotic features.  The Axis III diagnoses were 
status post spinal fusion, gastrectomy, prostatectomy; 
hypertension; status post transient ischemic attack; acid 
indigestion; degenerative joint disease of the spine; and 
arthritis of the fingers, knees and back.  The Global 
Assessment of Functioning score was 60.

The veteran was again afforded a psychiatric examination by 
the VA in December 2002.  A mental status evaluation revealed 
that the veteran appeared depressed.  He cried when he 
thought or talked about the war.  He reported sleep 
disturbance where he woke up several times at night with 
early morning awakening.  He stated that he woke up tired, 
had decreased concentration and was in chronic back pain.  He 
did not have a thought disorder, and denied having manic mood 
swings.  He did not show pressure of speech or flights of 
ideas.  He was not paranoid or delusional.  He denied 
obsessive or impulsive behaviors or fears.  His attention 
span and memory seemed adequate.  The Axis I diagnoses were 
PTSD, moderate, and major depression, moderate, without 
psychotic features.  The Axis III diagnoses were status 
spinal fusion; gastrectomy and prostatectomy; hypotension; 
status post transient ischemic attack; degenerative joint 
disease of the spin; arthritis of the fingers and knees.  The 
Global Assessment of Functioning score was 60.  The examiner 
commented that the veteran had typical symptoms of PTSD.  He 
reviewed the claims folder and concluded that the veteran was 
not capable of working.

Analysis 

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of his service-connected disability.  
38 C.F.R. §§ 3.340, 3.341, 4.16.

In Hatlestad v. Derwinski, 1 Vet. App 164 (1991), the United 
States Court of Appeals for Veterans Claims (Court) referred 
to apparent conflicts in the regulations pertaining to 
individual unemployability benefits.  Specifically, the Court 
indicated there was a need for discussing whether the 
standard delineated in the controlling regulations was an 
"objective" one based on average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment.  In addition, the Board is bound in its decisions 
by the regulations, the Secretary's instructions and the 
precedent opinions of the chief legal officer of VA.  38 
U.S.C.A. § 7104(c) (West 1991).  In a pertinent precedent 
decision, the VA General Counsel concluded that the 
controlling VA regulations generally provide that veterans 
who, in light of their individual circumstances, but without 
regard to age, are unable to secure and follow a 
substantially gainful occupation as a result of service-
connected disability shall be rated totally disabled, without 
regards to whether an average person would be rendered 
unemployable by the circumstances.  Thus, the criteria 
include a subjective standard.  It was also determined that 
"unemployability" is synonymous with inability to secure and 
follow a substantially gainful occupation.  VAOPGCPREC 75-91.

In determining whether the appellant is entitled to a total 
disability rating based upon individual unemployability, 
neither appellant's non-service-connected disabilities nor 
his advancing age may be considered.  Van Hoose v. Brown, 4 
Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is a recognition that the impairment makes if difficult to 
obtain and keep employment.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  See 38 C.F.R. 4.16(a) (2002).  Van Hoose v. 
Brown, 4 Vet. App. at 363.

As noted above, PTSD is the veteran's only service-connected 
disability, and a 30 percent rating is in effect.  In Fisher 
v. Principi, 4 Vet. App. 57 (1993), the Court held that in a 
claim for a total rating based on individual unemployability 
due to service-connected disabilities, where the disability 
rating did not entitle the appellant to a total disability 
rating under 38 C.F.R. § 4.16(a), the rating board must also 
consider the applicability of 38 C.F.R. § 4.16(b), and that 
the decision or non-decision by the RO whether to refer a 
case to the Director for extra-schedular consideration is an 
adjudicative decision subject to review by the Board and the 
Court.  In this case, the veteran does not meet the schedular 
standards under 38 C.F.R. § 4.16(a), and there is no 
competent evidence that he is unemployable due to his 
service-connected PTSD.

The Board acknowledges that his service-connected PTSD would 
prevent him from working at certain occupations.  It is also 
noted that following the most recent VA psychiatric 
examination conducted in December 2002, the examiner opined 
that the veteran was not able to work.  He did not conclude 
that this was due solely to PTSD.  In this regard, however, 
it must be observed that the veteran has numerous nonservice-
connected disabilities that also impact on his ability to 
work.  It is noted that the veteran has not worked for many 
years.  He attributed his retirement to his hearing loss and 
back condition.  Although he argues that he is unable to work 
due to his service-connected PTSD, since he was not in the 
mental health field, the veteran is not competent to make a 
medical conclusion as he lacks the capability to provide 
evidence that requires specialized knowledge, skill, 
experience, training or education.  See LeShore, 8 Vet. App. 
406.  

The issue in this case is whether the veteran is capable of 
performing the acts required by employment.  Clearly, his 
service-connected PTSD is not shown to be so severe as to 
preclude all forms of gainful employment.  The Board finds 
that the medical evidence of record is of greater probative 
value than the statements of the veteran.  Thus, the 
preponderance of the evidence is against the claim for a 
total rating based on individual unemployability due to 
service-connected disability.


ORDER

Since new and material evidence has not been received to 
reopen a claim of entitlement to service connection for a 
back disability, the appeal is denied.

Since new and material evidence has not been received to 
reopen a claim of entitlement to service connection for ulcer 
disease, the appeal is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

A total rating based on individual unemployability due to 
service-connected disability is denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED

Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2



